DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art US 2008/0058998 A1 teaches a system optimizing adaptive power management. US 20130297089 teaches power management through load shedding. However the prior art does not teach alone or in combination the specifics of “the coarse optimisation routine includes the steps of: (a) estimating, for each sub-phase under consideration, a value of an output parameter to be optimised by varying control parameters of the power system, (b) ranking each sub-phase under consideration based on the estimated value, and determining a highest ranking sub-phase, (c) fixing those control parameters of the power system which allowed the power system to achieve the estimated value of the output parameter for the highest ranking sub-phase, (d) removing the highest ranking sub-phase from consideration, and (e) repeating steps (a) - (d) in order to fix control parameters of the power system in respect of sub-phases remaining under consideration”. Therefore the claimed limitations distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668